COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-168-CV
 
  
RODNEY 
TRUTTLING AND ALL                                             APPELLANTS
OCCUPANTS
  
V.
  
MORTGAGEIT, 
INC. 33                                                             APPELLEE
  
  
----------
 
FROM 
COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
July 25, 2005 and August 8, 2005, we notified appellants, in accordance with 
rule of appellate procedure 42.3(c), that we would dismiss this appeal unless 
the $125 filing fee was paid. See Tex. 
R. App. P. 42.3(c).  Appellants have not paid the $125 filing 
fee.  See Tex. R. App. P. 
5, 12.1(b).
        Because 
appellants have failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court’s order of July 21, 1998,2 we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
        Appellants 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 43.4.
  
  
                                                                  PER 
CURIAM
 
 
 
PANEL 
D: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED: 
August 25, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
July 21, 1998 “Order Regarding Fees Charged In Civil Cases In The Supreme 
Court And The Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).